   Case 0:19-cr-60305-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 4


AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATESD ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatesofAm erica                      )
                            V.                              )
                                                            )          CaseNo. 19-6479-5N0W
               LISA MARIE ANDERSON                          )
                                                            )
                                                            )

                                              CRIM INAL COM PLAINT

        1,the complainantinthiscase,statethatthe following istruetothebestofmy knowledgeand belief.
On oraboutthedatets)of                October8,2019         inthecountyof                               Broward           inthe
    Southern    Districtof             Flori
                                           da       ,thedefendantts)violated:
          CodeSection                                                       OffenseDclcrl
                                                                                        //i'
                                                                                           t)zl
Title 21United StatesCode,               Im podationofa Schedule 11controlled substance,thati    s 500 gram sorm ore
Sections952(a)and841(a)(1)               ofa m ixture and substance containing a detectable amountofcocaine'   ,
                                         Possessionwi  th intentto distribute a Schedule 11controlled substance,thatis
                                         500 grams orm ore ofa m ixture and substance containing a detectable
                                         amountofcocaine.




        Thiscrim inalcomplaintisbased onthesefacts:
                                                  See attached Affidavit.




        V Continuedontheattachedsheet.


                                                                                              Complainant'
                                                                                                         ssi     re

                                                                                   LesterVena,Supervisory CBP Officer,ICE/HSI
                                                                                               Printednameand title

Sworn to before meand signed in m y presence.
                                                                                                                      A
                                                                        1 .,6.J

Date://
      .
      :1yj;sy,                                                  2
                                                                  ;,j
                                                                '/ ,d.*
                                                                p j
                                                                  .
                                                                -.,--,
                                                                        *. 'Y'
                                                                    l/f' .
                                                                     --,,
                                                                         ''
                                                                            e

                                                                            ..-
                                                                              ..
                                                                                                                            N




City and state:               For'
                                 tLauderdale,Florida                          Lurana S.Snow,Uni
                                                                                              ted States Maqistrate Judqe
                                                                                               Printednameandtitle
Case 0:19-cr-60305-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 4




                AFFID A V IT IN SUPPO RT O F CR IM IN A L C O M PLA IN T


           Youraffiant,LesterVega,firstbeing duly sworn,statesasfollows:

                   Iam aSupervisory U.S.Customsand BorderProtection (1'CBP'')Officer
    currently assigned as a Task Force Officer to the Departm entof Hom eland Security,

    Homeland Security lnvestigations(çiHSl'')in FortLauderdale,Florida,andhavebeen so
    sinceM ay2019.Priortomycurrentassignm entwith HSI,lwasaSupervisoryCBP Officer

    assigned to M iami Intem ationalAirportsince 2003. During this tim e,lhave received

    extensivetrainingandhavebeenassignedtoassistwithconductinginvestigationsofcrim inal

    violations ofthe United States Code concerning illegaldrug trafficking,importation of

    narcoticsintotheUnited Statesandcriminalviolationsofimm igration laws.Furtherm ore,1

    am trained and experienced in them ethodsdrug traffickersuse to im port,conceal,process,

    package,w arehouse and distribute controlled substances.

                  Thisaffidavitism ade in supportofa crim inalcom plaintagainstLisa M arie

    ANDERSON .Assetforth below,lrespectfully subm itthere isprobable causeto believe

    ANDERSON didknowingly and intentionally possesswith intentto distributeand import

    into theU nited Statesfrom a placeoutsidethereofa schedule 11controlled substance,thatis

    am ixtureand substancecontainingadetectableamountofcocaine,in violation ofTitle21

    United States Code (U.S.C.),Section 952(a)and Possession with intentto distribute a
    schedule 11controlled controlled substance in violation of Title 21,United States Code,

    Section 84l(a)(1). This affidavitis based upon my personalknowledge,as wellas
    inform ation provided to meby other1aw enforcem entpersonnel. Becausethisaftidavitis
Case 0:19-cr-60305-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 4



    subm itted for the lim ited purpose of establishing probable cause in supportof a crim inal

    complaint,Ihave notincluded each and everyfactknown to m easitrelatestothismatter.

                   On October8,2019,AN DERSON,a citizen oftheJamaica,anived in the

    UnitedStatesattheFortLauderdale/l-
                                     lollywoodlntemationalAirportCûFLL''),inBroward
    County,intheSouthern DistrictofFlorida,from Kingston,Jam aica,onboardJetBlueflight

    #1676.ANDERSON wasselected foran enforcem entexam ination by a CBP Officer.

           4)      During a secondary CBP inspection,aCBPO found ANDERSON to be in

    possession ofablue'ilingpin''brand suitcasewith achecked luggagetag with hernam eon

       W hen aCBPO askedherifthesuitcasebelonged toher,ANDERSON responded ûiYes''.

     W hen aCBPO asked ANDERSON ifeverything in thesuitcasebelonged to herand ifshe

    packed itherself,ANDERSON responded ç$Yes''.

                   A CBPO openedANDERSON'Ssuitcaseandfound(3)pairsofshoeswhich
    were subsequently X-rayed revealing anom alies within the shoes.Probing ofthe shoes

    produced a powdery substance which field tested positive for the presence of cocaine

    hydrochloride.A CBPO also drilled ANDERSON 'S suitcase rail revealing a powdery
                                                         œ % 6<
    substancewhichalsotestedpositiveforthepresencercocainehydrochloride.A totalof(7)
    packagesofcocainewerefoundinsidetheshoes(threepairs)whichwereweighedforatotal
    of.704kilogram s.Therailswereremovedfrom thesuitcaseand weighed foratotalof.793

    kilograms.Thetotalam ountofcocainerecovered was 1.497kilogram swhich field tested

    positive forcocaine.

           6)      On October 8, 2019,ANDERSON was advised of her M iranda rights.

    ANDERSON agreed to waive her M iranda rights and spoke voluntarily with law
Case 0:19-cr-60305-CMA Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 4




    enforcem entpersonnel. ANDERSON stated som eone she hasknown for severalyears,
    provided AN DERSON with the suitcaseand shoesbelievedto contain an illegalsubstance

    thism orning in Jam aica.AN DERSON stated she agreedto transporttheluggagewith the

    threepairsofshoesin exchangefor$1,500US Dollars.W hen askedaboutthecocainefound
    inthe shoesolesand suitcaserails,ANDERSON stated shedidn'tknow specifically about

    thecocaine,butsuspected therewasan illegalsubstance.

               7)   Based on the foregoing facts,your aftiant respectfully subm its there is

    probablecausetobelievethaton oraboutOctober8,2019,ANDERSON did im portintothe

    United Statesfrom aplaceoutsidethereofacontrolled substance,thatis500 gram sormore

    ofam ixtureand substancecontaining adetectableam ountofcocaine,in violation ofTitle

     21,UnitedStatesCode,Section952(a)andPossessedwithIntenttoDistributea controlled
     substance,thatis500 gram sorm ore ofam ixture and substance containing a detectable

     amountofcocaine,inviolationofTitle21,UnitedStatesCode,Section 841(a)(1).
     FURTHER A FFIA N T SA YETH N AU GH T



     LesterV ega,Super ory BP Officer
     lm migration & Custom sEnforcement
     Hom eland Security lnvestigations


     sworn to and subscribed beforem e
     this T$
           F dayofOctober,2019.
          ')                             C
        1
        (
        :
        ..;
          -
          .
                      -.,                 +     z/'.
   J-          NA S.SNOW
     UN ITED STA TES M A GISTR ATE JU D GE
